NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IVAN LEE MATTHEWS,                              No. 19-15138

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00083-AWI-
                                                BAM
 v.

R. LILES, Sergeant; et al.,                     MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      California state prisoner Ivan Lee Matthews appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging a retaliation claim. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Williams v. Paramo, 775 F.3d 1182, 1191 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2015), and we affirm.

      The district court properly granted summary judgment on Matthews’s

retaliation claim because Matthews failed to exhaust administrative remedies, and

failed to raise a genuine dispute of material fact as to whether administrative

remedies were effectively unavailable to him. See Ross v. Blake, 136 S. Ct. 1850,

1856, 1858-60 (2016) (explaining that an inmate must exhaust “such

administrative remedies as are available” before bringing suit, and describing

limited circumstances in which administrative remedies are unavailable (citation

and internal quotation marks omitted)); Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(“[P]roper exhaustion of administrative remedies . . . means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on

the merits).” (citation and internal quotation marks omitted)).

      We reject as without merit Matthews’s contention that the district court erred

by considering the issue of exhaustion of administrative remedies for the first time

on summary judgment.

      AFFIRMED.




                                          2                                       19-15138